EXHIBIT 10.12

AMENDMENT TO THE TRUST AGREEMENT

Establishing the

ZIONS BANCORPORATION DEFERRED COMPENSATION PLANS TRUST

WHEREAS, the Zions Bancorporation Deferred Compensation Plans Trust (hereinafter
called the “Trust”) was established by and between Zions Bancorporation
(hereinafter called the “Employer”), and Prudential Bank & Trust, FSB, a federal
savings bank with its principal office and place of business in the City of
Hartford, Connecticut; in connection with and as part of the Zions
Bancorporation Deferred Compensation Plans (hereinafter called the “Plan”); and

WHEREAS, effective September 1, 2006, the Employer wishes to amend the Schedule
of Covered Plans (Exhibit A of the Trust Agreement) to remove plans held under
the trust;

NOW THEREFORE, the Trust Agreement is hereby amended effective September 1, 2006
as follows:

 

  1. The Schedule of Covered Plans (Exhibit A of the Trust Agreement) is deleted
in its entirety and replaced by the updated Schedule of Covered Plans attached
hereto and forms a part hereof.

IN WITNESS WHEREOF, this amendment has been executed on the dates indicated
below.

 

EMPLOYER     PRUDENTIAL BANK & TRUST, FSB By:  

/s/ Diana M. Anderson

    By:  

/s/ Andrew Levesque

Its:   SVP, Director fo Corp. Benefits     Its:   Trust Officer Date:  
2/15/2007     Date:   2/16/2007



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE OF COVERED PLANS

 

  1. Zions Bancorporation Excess Benefit Plan

 

  2. Zions Bancorporation Post 2004 Excess Benefit Plan